

114 SCON 12 IS: Recognizing the need to improve physical access to many federally funded facilities for all people of the United States, particularly people with disabilities.
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 12IN THE SENATE OF THE UNITED STATESApril 16, 2015Mr. Blumenthal (for himself, Ms. Ayotte, Mr. Murphy, Mr. Menendez, Mr. Brown, and Mr. Schatz) submitted the following concurrent resolution; which was referred to the Committee on Health, Education, Labor, and PensionsCONCURRENT RESOLUTIONRecognizing the need to improve physical access to many federally funded facilities for all people
			 of the United States, particularly people with disabilities.
	
 Whereas, in 2012, nearly 20 percent of the civilian population in the United States reported having a disability;
 Whereas, in 2012, 16 percent of veterans, amounting to more than 3,500,000 people, received service-related disability benefits;
 Whereas, in 2011, the percentage of working-age people in the United States who reported having a work limitation due to a disability was 7 percent, which is a 20-year high;
 Whereas the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.) (referred to in this preamble as the Architectural Barriers Act of 1968), was enacted to ensure that certain federally funded facilities are designed and constructed to be accessible to people with disabilities and requires that physically handicapped people have ready access to, and use of, post offices and other Federal facilities;
 Whereas automatic doors, though not mandated by either the Architectural Barriers Act of 1968 or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), provide a greater degree of self-sufficiency and dignity for people with disabilities and the elderly, who may have limited strength to open a manually operated door;
 Whereas a report commissioned by the Architectural and Transportation Barriers Compliance Board (referred to in this preamble as the Access Board), an independent Federal agency created to ensure access to federally funded facilities for people with disabilities, recommends that all new buildings for use by the public should have at least one automated door at an accessible entrance, except for small buildings where adding such doors may be a financial hardship for the owners of the buildings;
 Whereas States and municipalities have begun to recognize the importance of automatic doors in improving accessibility;
 Whereas the laws of the State of Connecticut require automatic doors in certain shopping malls and retail businesses, the laws of the State of Delaware require automatic doors or calling devices for newly constructed places of accommodation, and the laws of the District of Columbia have a similar requirement;
 Whereas the Facilities Standards for the Public Buildings Service, published by the General Services Administration, requires automation of at least one exterior door for all newly constructed or renovated facilities managed by the General Services Administration, including post offices;
 Whereas from 2006 to 2011, 71 percent of the complaints received by the Access Board regarding the Architectural Barriers Act of 1968 concerned a post office or other facility of the United States Postal Service;
 Whereas the United States Postal Service employs approximately 522,000 people, making it the second largest civilian employer in the United States;
 Whereas approximately 3,200,000 people visit one of the 31,857 post offices in the United States each day; and
 Whereas the United States was founded on principles of equality and freedom, and these principles require that all people, including people with disabilities, are able to engage as equal members of society: Now, therefore, be it
	
 That Congress— (1)recognizes the immense hardships that people with disabilities in the United States must overcome every day;
 (2)reaffirms its support of the Act entitled An Act to insure that certain buildings financed with Federal funds are so designed and constructed as to be accessible to the physically handicapped, approved August 12, 1968 (42 U.S.C. 4151 et seq.), commonly known as the Architectural Barriers Act of 1968, and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and encourages full compliance with such Acts;
 (3)recommends that the United States Postal Service and Federal agencies install power-assisted doors at post offices and other federally funded facilities, respectively, to ensure equal access for all people of the United States; and
 (4)pledges to continue to work to identify and remove the barriers that prevent all people of the United States from having equal access to the services provided by the Federal Government.